COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
TRAVIS ANTHONY KELLEY,
 
                                   
  Appellant,
 
v.
 
THE STATE OF TEXAS,
 
                                    Appellee.
  
 


 
 '
   
 '
   
 '
   
 '
   
 '
 
'


 
 
                  No. 08-11-00045-CR
 
                         Appeal from
 
396th District
  Court
 
of Tarrant County,
  Texas
 
(TC # 1156916D)




 
 


 
 


 



                                                                  O
P I N I O N
 
Travis Anthony Kelley appeals his conviction of injury to an elderly
person.  Appellant waived his right to a
jury trial and entered an open plea of guilty to the trial court.  The court found Appellant guilty and assessed
his punishment at imprisonment for a term of twenty-five years.  We affirm. 

Appellant’s
court-appointed counsel has filed a brief in which he has concluded that the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the
record demonstrating why, in effect, there are no arguable grounds to be
advanced.  See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 
(Tex.Crim.App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous
v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).  Counsel delivered a copy of his brief to
Appellant and advised Appellant of his right to examine the appellate record
and file a pro se brief.  No pro se brief
has been filed.
The
Court has carefully reviewed the record and counsel’s brief in its entirety,
and agrees that the appeal is wholly frivolous and without merit.  Further, we find nothing in the record that
might arguably warrant an appeal.  The
judgment of the trial court is affirmed.
 
May 23, 2012                                      ________________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.
 
(Do Not Publish)